Title: To George Washington from John Jay, 6 March 1795
From: Jay, John
To: Washington, George


        
          Private
          Dear Sir
          London 6th March 1795
        
        My last to you was written on the 25th ult: and is gone in the ohio Capt. Kemp, who sailed last week for New York. It was not untill after my Dispatches were sent to him, that I had the Pleasure of recieving your’s of the 18th of December last.
        After considering all that I have seen and heard on the subject, it is my opinion that the common and popular (not official) Language and conduct of america relative to great Britain, manifested such a Disposition, as to create serious apprehensions in this Country, that we should join with the French in the war—that these apprehensions gave Occasion to secret Designs, calculated on such an Event—that in Proportion as your Views and Counsels became developed, these apprehensions gradually subsided—That my mission was regarded as a strong Proof of

your Desire to preserve peace, and that the perfect and universal Confidence reposed in your personal character, excluded every Doubt of your being sincere—That this Government are not yet entirely convinced, that a pacific and conciliatory System will be supported by the Inclination and correspondent Conduct of the great Body of the People. various circumstances however induce me to believe, that the cabinet ultimately determined to give conciliation a fair Experiment, by doing us substantial Justice, and by consenting to such arrangemts favorable to us, as the national Interests, and habitual Prejudices would admit. To relax the navigation act, was to alarm these Prejudices; and therefore was a measure which required caution and circumspection, especially in the first Instance—To break the Ice was the Difficulty—to enlarge the aperture afterwards would be more easy; and it will probably be done, if we should be reasonably temperate and prudent—to admit us into their East and West India Dominions, and into all their continental american Territories, under any modifications, were decided Deviations from their former Policy, and tended to shock ancient Prejudices—Yet these things have been done—none but a strong administration would have ventured it—These are offerings to conciliation; and include, ’tho’ not confessedly, Satisfaction to our claims of Justice.
        What passed at Paris on Mr Munroe’s arrival, I am persuaded made a strong and disagreable Impression; and had not your private character prevented those Transactions from being imputable in any Degree to your orders I do believe that the system of conciliation would have been instantly abandoned—what would have succeeded it, cannot be easily conjectured—certainly no Treaty so favorable to us as the present, would then have been attainable—whatever the american opinion of it may prove to be; the administration here think it very friendly to us; and that it could not, in the present moment have been made more so, without exciting great Discontents & uneasiness in this country.
        The present situation of Great Britain may to us and others appear to be perillous, but the ministry seem to have no such Fears. They have been uniformly bent on prosecuting the war with Vigour, and since my arrival I have observed no change in that Resolution—Even a destinguished Leader in the opposition lately told me, that the French could not possibly injure the Vitals of this Country—Let it be Infatuation, or what it will, the

Governmt and the great Majority of this nation meant and mean to continue the war. I will mention a striking anecdote.
        You have doubtless heard, that the merchants concerned in the american Trade gave me a Dinner—the principal cabinet ministers were present, and about 200 merchants—many Toa[s]ts were given—when “the President of the united States” was given, it was proposed to be with three cheers, but they were prolonged (as if by Pre-concert, but evidently not so) to six—Several other Toasts passed with great acclamation—particularly “the wooden walls of old England”—almost every Toast referable to america, and manifesting a Desire of Concilition and Cordiality, met with general and strong marks of approbation—Towards the conclusion of the Feast, I was asked for a Toast—I gave a neutral one—vizt “a safe & honorable Peace to all the belligerent powers”—You cannot concieve how coldly it was recieved, and ’tho’ civility induced them to give it three cheers, yet they were so faint and single, as most decidedly to shew that Peace was not the thing they wished—these were merchants—Mr Pinckney was struck as forceably by it as I was; and we both drew the same Conclusions from it.
        Except an inconsiderable number, the men of Rank and Property, and all whom they can influence, throughout the Kingdom, think the war is indispensable to their Safety—the Dread of Jacobin Politics and Jacobin Scenes, and the Expectation that the pecuniary Resources of this Country will ultimately render them superior in the contest, appear to be their prevailing motives. It was expected by some that the Loss of Holland would have damped this Spirit—it has had only a partial Effect—we find the ministry and Parliament have been stimulated by it to greater Efforts.
        all the members who voted for what are called the pacific Resolutions, were not moved, as many of them certainly were, by a mere Desire of Peace, but by the Policy of professing a Readiness to make peace, in order that if spurned by the French, the nation might continue in the war with more constancy and unanimity—they did not suppose that an acceptable peace could in the present moment be obtained—this People appear to think their Constitution and Property and national character and Importance as being all at Stake; and on that stake to be inflexibly determined to risque every Thing.
        
        of the great number who advocated a Reform in Parliament &ca. there is a portion (but how great cannot easily be ascertained) who are so sore and mortified and vexed, that in my opinion the french Successes give them as much pleasure as pain. There are men among them whose Designs as well as whose Fortunes are desperate, as well as men who have honest Designs and good Fortunes. These People are at present kept from action by the Energy of the Government, and the unanimity of the great majority of the nation as to the necessity of the war.
        The french Jacobins have greatly injured the cause of rational Liberty. The destestable masacres Impieties and abominations imputable to them, excited in the people here the most decided Hatred and abhorrence; and the Government by that circumstance rendered the war popular. But the System of moderation and Justice lately adopted in France, the Suppression of the Jacobins and the strict Discipline observed in their armies, will doubtless have an Influence on the Sentiments of this nation—I think I see Traces of this Influence already, on minds not suspected of it.
        the present war System however strikes me as being less firm consolidated and formidable then it appears to be. the administration has been composed more with a view to the conciliation of Parties, than the Efficiency of measures. I think the System is liable to Fluctuation and Derangement from a variety of Events & Circumstances opposition to Reform, as leading to Innovations, is doubtless carried too far, and may produce serious consequences—Ideas of the Rights of man, and the Inferences deducible from them, are spreading among the people—Veneration for Royalty, abstractly considered, has abated; and altho the King is popular, yet it is said that the Prince of Wales and the Duke of York are not—the Prosperity of Britain results from and depends on many causes—complicated machines are most liable to Derangement—should there be a Scarcity of corn—want of Employment to the manufacturers—or signal Convulsions or Disasters in the East or West Indies, or in Ireland, or on the Sea, the Government would find their Task very arduous. alarm and Distress will abate pride and obstinacy; and when the multitude begin to feel severely, their passions frequently take a new and dangerous Direction. The minister would I think have stood on stronger Ground, if he had taken

the first good opportunity of saying explicitly in the House of Commons; that it was France who declared war against Great Britain, and not Great Britain against France; and that the Governmt was disposed and ready to make peace whenever France would do it on Terms compatible with the Honor and essential Interests of Great Britain. To put an Enemy in the wrong is to obtain great advantages—The placing and so long continuing Lord Chatham at the Head of the admiralty—the putting the Duke of York at the Head of the army—the improper Liberties taken with neutral nations, for which the Danes and Swedes on their part, are not yet satisfied—the strange Measures relative to Ireland—and many other things which strike me as Blunders, indicate a Defect either in the Cabinet or in the Minister—altho’ united as to the war; yet as to the mode of conducting it, the wisest counsels may not always prevail—upon the whole I shall be surprized, if in the course of this war Britain does not reap more Thorns than Laurels.
        I have great Reason to believe that the King, the Cabinet and nation, were never more unanimous in any System than in that of Conciliation with us—even Lord Hawksbury does not oppose it—If it should not succeed, they will naturally pass like a Pendulum to the other Extreme. This system rests principally on their Confidence in the uprightness Independence and wisdom of your Conduct—no other man whatever enjoys so completely the Esteem and confidence of this nation as you do; nor except the King, is any one so popular—the Idea which every where prevails is, that the Quarrel between Britain and America, was a family quarrel, and that it is Time it should be made up—for my part, I am for making it up, and for cherishing this Disposition on their part; by Justice Benevolence and good manners on our’s. To cast ourselves into the arms of this, or of any other nation, would be degrading injurious and puerile—nor in my opinion ought we to have any political connection with any foreign power.
        Before I came here, I had no Idea that the King was so popular as he is, his Reign having been marked by national Calamities produced by reprehensible measures. But his Popularity is owing to his private, rather than his official character. as a man, there is much in him to command; and I have not heard any vice imputed to him—as a domestic man, affectionate and

attentive to his Queen and children, and affable to all about him, he is universally esteemed—few men are so punctual in all things—He patronizes the Arts and Sciences—He pays uncommon attention to agriculture and delights in his Farms—He lays out about ten thousand pounds a Year in improving and embellishing the royal Estates—He is industrious, sober and temperate; and has acquired much various Knowlege and Information. He converses with Ease, and often with adroitness; and has an uncommon memory—they who ought to know him, concur in these accounts. That he is a great & a wise King, I have not heard asserted—That he does (to use a vulgar Expression) as well as he knows how, seems not to be doubted; but yet some say, that he occasionally is cunning, instead of being wise—I have heard him described as being a great man in little Things; and as being generally well intentioned, pertinacious & persevering.
        I hope Mr Pinckney will not be long absent—he stands well here, and I think him a discreet and meritorious minister. Had Mr Short from Madrid, or Mr Adams from Holland, been directed to take charge of our affairs here in the mean Time; perhaps it would have been well.
        I congratulate You and our Country, on the bloodless Issue of the Insurrection—it is very reputable to the Government and to the People, and exalts both in the Estimation of this and other nations.
        The Tranquility of the present Session of Congress is a pleasing circumstance; but I suspect it has proceeded more from their having had nothing to differ about, than from a spirit of Forbearance or a Desire of unanimity—The Result of my negociations will doubtless produce fresh Disputes, and give occasion to much Declamation; for I have no Idea that the Treaty will meet with antifœderal approbation. Besides, men are more apt to think of what they wish to have, than of what is in their power to obtain—How far a Rejection of such a Treaty would put the United States in the wrong! whether it is consistant with our Honor, Engagements and important Interests? whether it is preferable upon the whole to a war? are Questions which require much cool and deliberate consideration; as well as more Information than many who will decide upon them possess—I regret not having had Time to make my Letter, which accompanied the Treaty, more full; so as to have particularized and explained

the Reasons which relate to the several articles in it—Then I had not Leisure—to have done it since, would have been too late, as the Fate of the Treaty would probably be decided before subsequent Letters could arrive—I still have thoughts of reducing them to writing; and yet there are some among them which should not be published, lest the future measures which they also respect, should thereby be marred—I allude, for Instance, to the free navigation of the St Lawrence.
        Mr Randolph does not see the West India article in the same Light that I do—it breakes the Ice—that is, it breakes in upon the navigation act—the least Stream from a map of water, passing thro’ a Bank, will enlarge its Passage—the very article stipulates that the arrangements to succeed it, shall have in view the further Extension of commerce—this should not be too nicely discussed in american or English newspapers; for ’tho’ liberal and enlightened People will admit such Extensions of Commerce to be beneficial to both Countries; yet all ancient Prejudices must be delicately managed—there are many Men who have less wisdom than power; and more Integrity than political Information—The Restriction not to carry certain articles to Europe &ca is confined to the U.S. and the british Islands—from other places we may freely carry them—Deposits of french & spanish Sugars &ca may be made in the Dutch Danish or other Islands, & thence carried where we please. English Sugars Cotton Cocoa and Coffee will probably not be more than our consumption requires and all cotton brought into our Country, should be there manufactured.
        The Paragraph in Baches paper has no Foundation in Truth—not a single Syllable has ever passed between any of the ministers and myself on the Subject of our taking any part between France and Great Britain, either as mediators or otherwise. I have neither directly nor indirectly suggested or conveyed any such Ideas to them, nor they to me—with as little Truth have some of the newspapers in this city, announced that the minister had contracted with me for a supply of corn from the United States, at a reduced Price—The Gazettes in both countries abound in Fabrications; and if to publish only what they believe to be true, is a moral Duty, many Printers have much to answer for—In this Country they generally take sides with, or against the ministry; and publish any thing whether true or otherwise, that suits their Parties—Some of them in america are doing the same thing—it

is one of the Evils incident to the Freedom of the Press, and the use made of it by bad men and hireling writers.
        Thus my dear Sir I have passed part of this Day very agreably in writing you this long Letter; and the pleasure is encreased by the opportunity it affords me of assuring you how cordially and sincerely I am your obliged & affectte Friend & servt
        
          John Jay
        
      